Citation Nr: 1530098	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  11-02 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for degenerative disc disease, degenerative joint disease, and spondylosis of the cervical spine, currently rated as 30 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.




ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.

In May 2014, the Board denied the increased rating claims and the claim for TDIU.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (the Court), and the Court issued an order in November 2014 granting a joint motion for remand.

The Board's review includes the paper and electronic records.

The issue of entitlement to an increased rating for a bone spur of the calcaneus of the right foot has been raised by the record in a March 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.






REMAND

In the November 2014 joint motion for remand, the parties agreed that remand was warranted for the Board to provide an additional medical opinion commenting on whether there is any range-of-motion loss specifically attributed to pain on use.  Therefore, another VA examination is warranted to address the requirement of the joint motion for remand as well as to determine the Veteran's current functional impairment from service-connected disabilities.

A review of VA treatment records obtained shows that a complete set of treatment records from September 2009 to January 2010 were not obtained.  The AOJ should obtain all treatment records from Amarillo VA Health Care System from September 2009 to January 2010 and from March 2013 to the present as well as any additional records from Texas Tech-associated medical facilities from October 2009 to the present.

In an April 2015 opinion from a private vocation expert, it was noted that the Veteran was granted Social Security disability benefits based on his lumbar spine and cervical spine disabilities.  The AOJ should attempt to obtain any records from the Social Security Administration pertaining to a claim for disability benefits.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his lumbar spine disability, cervical spine disability, and right foot disability as well as any other disabilities pertaining to his claim for TDIU and obtain any identified records.  Attempt to obtain any additional records from Texas Tech-associated medical facilities from October 2009 to the present.  Regardless of the claimant's response, obtain all treatment records from Amarillo VA Health Care System from September 2009 to January 2010 and from March 2013 to the present.

2.  Contact the Social Security Administration and obtain all records pertaining to his claim for Social Security disability benefits.

3.  Thereafter, schedule the Veteran for an examination to determine the nature and extent of his lumbar and cervical spine disabilities and determine if he is unemployable due to service-connected disabilities.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of his degenerative disc disease of the lumbar spine; degenerative disc disease, degenerative joint disease, and spondylosis of the cervical spine; and bone spur of the calcaneus of the right foot.

An examiner should comment on any current employment-related functional impairment caused by the service-connected his degenerative disc disease of the lumbar spine; degenerative disc disease, degenerative joint disease, and spondylosis of the cervical spine; and bone spur of the calcaneus of the right foot.

A complete rationale for any comments offered must be provided.

4.  After completing the above actions, the AOJ should readjudicate the Veteran's claims, with consideration of all evidence of record.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






